Case 2:19-cv-11696-MCA-MAH Document 40 Filed 11/20/19 Page 1 of 12 PageID: 804




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

  W.A.O., H.H.M.C., N.L.J., and             Civil Action No.
  K.M.R.L., on behalf of themselves and     2:19-cv-11696 (MCA)(MAH)
  all others similarly situated,

                      Plaintiffs,

                 v.

  KENNETH T. CUCCINELLI II,
  Acting Director, U.S. Citizenship              JOINT STATUS REPORT
  and Immigration Services; KEVIN
  McALEENAN, Acting Secretary,
  U.S. Department of Homeland
  Security; ROBERT COWAN,
  Director, National Benefits Center,
  U.S. Citizenship and Immigration
  Services; UNITED STATES
  DEPARTMENT OF HOMELAND
  SECURITY; and UNITED
  STATES CITIZENSHIP AND
  IMMIGRATION SERVICES,

                      Defendants.


       Pursuant to the Court’s September 17, 2019 Order, the Parties submit this joint
 status report in advance of the November 21, 2019 status conference.

       For ease of reference, the Parties include each relevant portion of the Court’s

 November 21, 2019 Status Order and July 3, 2019 Preliminary Injunction and

 provide the progress related thereto. Except where indicated, the Parties are in

 agreement with the status update on each topic below.
Case 2:19-cv-11696-MCA-MAH Document 40 Filed 11/20/19 Page 2 of 12 PageID: 805




                The Court’s Status Order of September 17, 2019

    1. ORDERED that Defendants shall have 30 days from the date of the Protective
       Order described in the next Paragraph to produce to Plaintiffs the SIJS
       petitions, together with attachments; the notices, requests, and decisions by
       USCIS in response to those petitions; and any other documents on which
       USCIS relied in rendering such decisions as to 27 of the 68 above-referenced
       petitioners whose applications have been denied or revoked, including: (A)
       the 13 petitioners whom USCIS has determined not to be part of the class, (B)
       the 9 petitioners to whom USCIS issued RFEs, (C) the 4 petitioners whose
       cases the AAO remanded to the NBC for adjudication (unless such petitions
       have been approved by the date production is required under this Paragraph),
       and (D) the 1 petitioner whose case has been reopened and who will likely be
       issued a NOID.
       Update: Defendants report that, since the last status conference on September

       17, 2019, USCIS has granted 10 of the 27 SIJ petitions it had not yet granted

       upon reconsideration at the time of the last status conference. Following

       successful appeals to the Administrative Appeals Office by two additional

       petitioners, their applications were granted.      Two more petitions were

       voluntarily withdrawn after both applicants were granted alternative relief.
       This left 13 files to share with Plaintiffs on November 12, 2019, and all were

       shared on that date.

    2. ORDERED that the Parties shall file a Protective Order within 7 days of this
       Order setting forth the terms on which documents will be shared.
       Update: The Parties filed a proposed protective order on October 4, 2019, and

       the Court entered the Order on October 10, 2019.




                                         -2-
Case 2:19-cv-11696-MCA-MAH Document 40 Filed 11/20/19 Page 3 of 12 PageID: 806




    3. ORDERED that Defendants shall within 15 days of the date of this Order
       inform Plaintiffs of USCIS’s progress on the 4 petitions that remain in
       “administrative processing.”
       Update: Defendants reported on October 2 that these four cases had been

       approved.

    4. ORDERED that if Plaintiffs determine that any of the above-referenced
       petitions has been adjudicated in a manner that does not comply with the PI,
       the Parties shall meet and confer about next steps.
       Update: The Parties have not yet had an opportunity to meet and confer about

       the 13 files Defendants produced in accordance with Order 1, above. If the
       Parties cannot resolve cases about which disputes arise, they will present any

       unresolved issues to the Court.

       Plaintiffs’ Position: In reviewing the 13 files, Plaintiffs have preliminarily
       identified problematic outcomes, including USCIS’s apparent failure to

       reverse the denial of the SIJ petition of a New York juvenile notwithstanding

       the injunction in the Southern District of New York in R.F.M. v. Nielsen, 365
       F. Supp. 3d 350 (S.D.N.Y. 2019). That juvenile subsequently moved to New

       Jersey.

       Defendants’ Position: Upon preliminary review, Defendant USCIS disputes
       the Plaintiffs’ characterization of the above-mentioned case and states that it

       appears that the individual identified is not a class member in this case.

       USCIS indicates that the records show that the denial that Plaintiffs refer to
       was issued on July 25, 2018, before the March 15, 2019 order and almost a

       full year before the R.F.M’s Amended Judgment was issued on May 31, 2019,

                                         -3-
Case 2:19-cv-11696-MCA-MAH Document 40 Filed 11/20/19 Page 4 of 12 PageID: 807




       establishing the implementation mechanism of the March 15, 2019 order.

       Although the petitioner in the referenced case may be eligible for relief

       pursuant to the March 15, 2019 order in R.F.M., USCIS contends that

       Plaintiffs’ suggestion that USCIS is in violation of R.F.M. because of a denial

       that it issued prior to the court’s order is an incorrect reading of this case.

    5. ORDERED that, within 60 days from the date of this Order, Defendants shall
       review the above-referenced 167 SIJS petitions in response to which USCIS
       issued RFEs, NOIDS, or NOIRs and inform Plaintiffs of USCIS’s
       determinations as to which of these RFEs, NOIDs, or NOIRs include terms
       that conflict with the PI; in the course of such review, or within 15 days
       following the completion of such review, USCIS shall withdraw the RFEs,
       NOIDs, or NOIRs it has determined to be in conflict with the PI, notifying
       Plaintiffs and the individual applicants of such withdrawal; as to those RFEs,
       NOIDs, and NOIRs USCIS determines not to be in conflict with the PI, if any,
       the Parties shall meet and confer to determine which, if any, shall be produced
       to Plaintiffs for review; any such production shall be consistent with the
       directives of this Order and the Protective Order.
       Update: Defendants report that these 167 petitions now number 82. USCIS

       states that the 167 number included all cases in which it had issued a Request

       for Evidence (RFE), Notice of Intent to Deny (NOID), or Notice of Intent to

       Revoke (NOIR). As a result, the 167 included 85 cases that USCIS had: 1)

       previously denied but later reopened and re-adjudicated under the PI order, or

       2) approved outside of this litigation after having received petitioners’

       responses to an RFE, NOID, or NOIR. Defendants report that USCIS is on

       track to produce the results of its review of the remaining 82 files by

       November 25, 2019.


                                           -4-
Case 2:19-cv-11696-MCA-MAH Document 40 Filed 11/20/19 Page 5 of 12 PageID: 808




    6. ORDERED that Defendants shall provide to Plaintiffs written assurance that,
       during the process described in the preceding Paragraph, none of the 167
       applications shall be denied due to a petitioner’s failure to respond to an RFE,
       NOID, or NOIR.
       Update: On October 21, 2019, Defendants reported that USCIS had provided

       assurances that none of the 167 (now 82) cases would be denied because of a

       failure to timely respond to an RFE, NOID, NOIR.

    7. ORDERED that, consistent with Paragraph 12 of the PI, Defendants shall
       charge no fees to any petitioner there described who moves to reopen, seek
       reconsideration, file an appeal, or use other established administrative
       procedures to prompt USCIS to review and correct any action the petitioner
       believes to be in conflict with the PI; the prohibition on charging fees related
       to such motions or appeals has been in effect since the PI was entered and
       shall remain in effect until 180 days after class notice is issued, as per
       Paragraph 13 of the PI; and it is further ORDERED that Defendants shall
       provide to Plaintiffs in writing any and all corrective measures that have been,
       are being, or will be taken to remedy non-compliance with the preceding
       Paragraph and Paragraph 12 of the PI.
       Update: On October 21, 2019, Defendants reported that USCIS had

       developed a system for identifying feeless I-290Bs (appeals and motions to

       reopen or reconsider) covered by this Court’s preliminary injunction. USCIS

       confirmed that it had trained the relevant staff to intercept feeless WAO

       submissions sent to the standard address for filing I-290Bs. To reduce the

       chance for error or inadvertent rejection, USCIS suggested that class members

       address their submissions as indicated below and write “FEE EXEMPT—




                                          -5-
Case 2:19-cv-11696-MCA-MAH Document 40 Filed 11/20/19 Page 6 of 12 PageID: 809




       WAO” on the front page of the I-290B or cover letter. USCIS also requested

       that a copy of the WAO court order be submitted with the I-290B.

                                 USCIS-Attn: WAO
                                    PO Box 5510
                               Chicago, IL 60680-5510

       This information is to be included in the class notice.

             Further, on October 21, 2019, Defendants reported that USCIS

       accepted and processed the I-290B of the individual class member whose

       filing it had previously rejected for lack of a fee. Plaintiffs have since learned

       that this class member was granted SIJS.

               The Court’s Preliminary Injunction of July 3, 2019

       Paragraph 13: The Parties shall meet and confer to propose to the court by
       the date of the status conference set in ¶ 19 a system for providing notice to
       individuals who have filed 18+ SIJS Petitions. Such notice shall be designed
       to inform such individuals of the contents of this Order and subsequent Orders
       of this Court pertaining to classwide relief.
       Update: The Parties have prepared a proposed class notice, which they attach

       to this Joint Status Report as Exhibit A. A Spanish translation is in process.

       Plaintiffs’ Position: Plaintiffs seek individual mailing of the notice to
       members of the class whose SIJ petitions have not yet been granted. Below,

       Defendants object to mailing as unnecessary in part because USCIS maintains

       that it “has already sua sponte reopened all known denied cases,” as this
       Court’s preliminary injunction required it to do. USCIS may, however, have

       missed some denials; some petitioners whom USCIS believes are outside the

                                           -6-
Case 2:19-cv-11696-MCA-MAH Document 40 Filed 11/20/19 Page 7 of 12 PageID: 810




       class may consider themselves to be protected by the PI; and those whose

       petitions remain pending are entitled to know how the PI applies (or does not

       apply) to them. For unrepresented young people, mailed notice is especially

       important, as they are unlikely to be reached by online postings or emails to

       USCIS’s list of subscribers.

          Plaintiffs have requested that Defendants mail this notice to the following:

       SIJ petitioners whose applications were pending on or after January 1, 2018,

       who filed when they were between 18 and 21 years of age, and who listed a

       residential address in NJ. The notice list would exclude the following:

          a. Potential class members whose applications have been granted;
          b. Depending on the meet-and-confer process, perhaps some of the
             thirteen petitioners whose files Plaintiffs are reviewing pursuant to
             Order 4, above.

          Defendants take the position below that “USCIS is unable to carve out

       certain groups without manual review, which would be burdensome and

       would divert adjudicators from adjudications of petitions.” It is unclear,

       however, why USCIS cannot exclude the petitioners identified above. USCIS

       represents that it has granted SIJ classification to 70% of the class, meaning

       that it must be able to identify those petitions that have been granted and

       exclude them from the class list. Moreover, the number of files currently

       under review is so small (13) that the inclusion or exclusion of these files

       presents no obstacle. Thus, it is unclear why a narrowed service list for class

       notice is beyond USCIS’s capacity. Narrowing the list would avoid much of

       the confusion about which USCIS expresses concern. The class notice itself

                                         -7-
Case 2:19-cv-11696-MCA-MAH Document 40 Filed 11/20/19 Page 8 of 12 PageID: 811




       takes other potential confusion into account and explains it away.          For

       example, the notice contains instruction for those who receive it but whose

       SIJ petitions do not in fact raise issues addressed in this class action.

          Plaintiffs believe that potential class members are entitled to individual

       mailing of the notice. See Zimmer Paper Prod., Inc. v. Berger & Montague,

       P.C., 758 F.2d 86, 90 (3d Cir. 1985) (in situations where notice is required,

       “first-class mail and publication in the press fully satisfy the notice

       requirements of both Fed. R. Civ. P. 23 and the due process clause”); Walsh

       v. Great Atl. & Pac. Tea Co., 726 F.2d 956, 963 (3d Cir. 1983) (“publication

       in two newspapers and mail to class members whose names and addresses”
       appeared on retirement plan’s records was deemed appropriate). Class notices

       were individually mailed in the analogous class action filed in the Southern

       District of New York. See Amended Judgment ¶ III.C, R.F.M. v. Nielsen, No.
       18-cv-5068 (S.D.N.Y. May 31, 2019), ECF No. 148 (requiring government to

       mail class notice to the last known address for all SIJS petitioners, as well as

       their counsel, who as of the order date “have a pending SIJ petition or, on or

       before January 1, 2016, have received an adverse adjudicatory action on their

       SIJ petition”). While notice may have been more necessary in R.F.M. for the

       reasons Defendants outline below, notice remains necessary in this case.
       Defendants’ Position: USCIS believes that due to its substantial progress

       towards implementing classwide relief, notice by mail would be unnecessary,

       potentially confusing to class members, and would frustrate USCIS’s efforts
       to continue adjudicating class members’ cases efficiently. First, due to the

                                           -8-
Case 2:19-cv-11696-MCA-MAH Document 40 Filed 11/20/19 Page 9 of 12 PageID: 812




       nature of the Court’s preliminary injunction in W.A.O., USCIS believes that

       notice by mail would be counterproductive. Unlike other recent SIJ class

       actions where notice by mail occurred prior to USCIS’s implementation of

       court-ordered actions, in W.A.O., USCIS has already sua sponte reopened all

       known denied cases. The agreed upon Class Notice drafted by Plaintiffs and

       Defendants advises potential class members that if their case has been denied

       or revoked, they may file a Form I-290B, without a fee, in order to have their

       case reconsidered. Because all identified denied and revoked cases have

       already been reopened by USCIS, mailing of class notice would not serve any

       readily identifiable purpose.     Furthermore, USCIS has made substantial
       progress towards implementing classwide relief. As of November 19, 2019,

       more than 70% of the entire class identified by USCIS have had their I-360s

       approved. USCIS’s compliance with the PI is quickly resulting in permanent
       relief for W.A.O. class members, making the benefits of written notice unclear,

       and notice by mail may at best be duplicative and at worst confuse petitioners.

       Additionally, in R.F.M., the number of putative class members who had

       received denials on the over-18 ground was over 2000; because USCIS did

       not sua sponte reopen all of these denials, the mailing of notice to these

       individuals informed them that they could seek review of their denial through
       their filing of an I-290B. In this case, the I-360 petitions of all putative class

       members who received denials have already been reopened, meaning that they

       do not need to take any action to avail themselves of the relief provided in the



                                           -9-
Case 2:19-cv-11696-MCA-MAH Document 40 Filed 11/20/19 Page 10 of 12 PageID: 813




       PI order, thus rendering notice to these individuals unnecessary and

       burdensome to USCIS.

          Plaintiffs contend that “USCIS may, however, have missed some denials,”

       and that written notice would benefit those individuals. As previously

       explained, due to data management limitations, USCIS is unable to identify

       all class members with total accuracy. The list of class members identified by

       USCIS is therefore both underinclusive and overinclusive. For this reason,

       providing notice to all or some of the individuals on the master class list would

       not benefit those individuals that USCIS was unable to identify. Plaintiffs’

       suggestion that the written would benefit individuals who may have not been
       captured in the master class list is therefore incorrect as USCIS cannot identify

       who they are.

          USCIS is processing all other cases in accordance with the Court’s July 3,
       2019 Order; in other words, none of the identified putative class members

       identified on the class list need to take any action to have their case reviewed.1

       In sum, this case is distinct from other SIJ class actions where notice by mail

       was required because 1) the PI in W.A.O. effectively ordered final relief and

 1
   See Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306 (1950) (holding
 that due process requires that notice be “reasonably calculated to apprise interested
 parties of the pendency of [an] action and afford them an opportunity to present their
 objections”). Here, written notice would be unnecessary given that putative class
 members do not need to take any action to avail themselves of the benefit that the
 notice would provide because the agency has already reopened all denied cases and
 is processing all others in accordance with the PI order, resulting in grants of SIJ
 classification to over 70% of the class. For this reason, requiring USCIS to provide
 written notice to these putative class members would be unnecessary.

                                          -10-
Case 2:19-cv-11696-MCA-MAH Document 40 Filed 11/20/19 Page 11 of 12 PageID: 814




       USCIS has made substantial progress towards compliance, 2) in R.F.M.

       individuals had to self-identify to have their cases reconsidered whereas in

       W.A.O., USCIS has already reopened/readjudicated all known class members’

       cases, and 3) the R.F.M. and J.L. classes were much larger. To the extent that

       notice by mail would have assisted any putative W.A.O. class members with

       denied cases, USCIS has already remedied all such cases.

          Although USCIS believes that written notice to the identified putative class

       is unnecessary given that the putative class members do not need to take any

       action to avail themselves of the relief provided in the PI order, USCIS is

       willing to email the notice to its 47,000 subscribed users and to post it on the
       USCIS webpage in order to inform potential class members who were not

       captured in the master class list. If the Court requires the agency to provide

       notice by mail to putative class members, USCIS is unable to carve out certain
       groups without manual review, which would be burdensome and would divert

       adjudicators from adjudications of petitions. It will not be possible for USCIS

       to carve out individuals from the master class list and send notice to a smaller

       subset without a manual review (i.e. those who may not have yet had their

       cases adjudicated and/or reopened).        Such a manual review will use

       substantial personnel resources that would need to be diverted from
       adjudicating class members’ I-360s. It would be far more efficient and less

       onerous for USCIS to notice the entire identified class. As a result, some

       petitioners who are not class members will receive notice. And it also means
       that many petitioners with already approved petitions—approximately 70%

                                         -11-
Case 2:19-cv-11696-MCA-MAH Document 40 Filed 11/20/19 Page 12 of 12 PageID: 815




       of the class list—will receive notice at the risk of confusing petitioners who

       may conceivably believe that further action is required on their part even if

       they were already granted SIJ classification. For this reason, USCIS believes

       emailing the 47,000 subscribed users and posting the notice on the uscis.gov

       is the most effective method of notice.


 November 20, 2019



 Respectfully submitted,
                                                      CRAIG CARPENITO
 s/ Catherine Weiss                                   United States Attorney
 Catherine Weiss
 (cweiss@lowenstein.com)                              s/ Enes Hajdarpasic
                                                      Enes Hajdarpasic
 LOWENSTEIN SANDLER LLP
                                                      Assistant U.S. Attorney
 One Lowenstein Drive
                                                      970 Broad Street, Suite 700
 Roseland, New Jersey 07068
                                                      Newark, NJ 07102
 (973) 597-2500
                                                      Tel: (973) 297-2046
 Pro Bono Counsel for Plaintiffs                      Enes.Hajdarpasic@usdoj.gov
 W.A.O., H.H.M.C., N.L.J., and                        Counsel for Defendants
 K.M.R.L., on behalf of themselves
 and all others similarly situated




                                        -12-
